Exhibit 10.01

 

 

 

[logo.jpg]

 

 

Promissory Note

       

Date

Loan Amount

Interest Rate after Deferment Period

Deferment Period

April 30, 2020

$367,395.00

1.00% fixed per annum

6 months

 

This Promissory Note (“Note”) sets forth and confirms the terms and conditions
of a term loan to CUI Global Inc (whether one or more than one, “Borrower”) from
Bank of America, NA, a national banking association having an address of P.O.
Box 15220, Wilmington, DE 19886-5220 (together with its agents, affiliates,
successors and assigns, the “Bank”) for the Loan Amount and at the Interest Rate
stated above (the “Loan”). The Loan is made pursuant to the Paycheck Protection
Program under the Coronavirus Aid, Relief, and Economic Security Act (the “CARES
Act”). The funding of the Loan is conditioned upon approval of Borrower’s
application for the Loan and Bank’s receiving confirmation from the SBA that
Bank may proceed with the Loan. The date on which the funding of the Loan takes
place is referred to as the “Funding Date”. If the Funding Date is later than
the date of this Note, the Deferment Period commences on the Funding Date and
ends six months from the Funding Date. After sixty (60) days from the date the
Loan is funded, but not more than ninety (90) days from the date the Loan is
funded, Borrower shall apply to Bank for loan forgiveness. If the SBA confirms
full and complete forgiveness of the unpaid balance of the Loan, and reimburses
Bank for the total outstanding balance, principal and interest, Borrower’s
obligations under the Loan will be deemed fully satisfied and paid in full. If
the SBA does not confirm forgiveness of the Loan, or only partly confirms
forgiveness of the Loan, or Borrower fails to apply for loan forgiveness,
Borrower will be obligated to repay to the Bank the total outstanding balance
remaining due under the Loan, including principal and interest (the “Loan
Balance”), and in such case, Bank will establish the terms for repayment of the
Loan Balance in a separate letter to be provided to Borrower, which letter will
set forth the Loan Balance, the amount of each monthly payment, the interest
rate (not in excess of a fixed rate of one per cent (1.00%) per annum), the term
of the Loan, and the maturity date of two (2) years from the funding date of the
Loan. No principal or interest payments will be due prior to the end of the
Deferment Period. Borrower promises, covenants and agrees with Bank to repay the
Loan in accordance with the terms for repayment as set forth in that letter (the
“Repayment Letter”). Payments greater than the monthly payment or additional
payments may be made at any time without a prepayment penalty but shall not
relieve Borrower of its obligations to pay the next succeeding monthly payment.

 

In consideration of the Loan received by Borrower from Bank, Borrower agrees as
follows:

 

1.

DEPOSIT ACCOUNT/USE OF LOAN PROCEEDS: Borrower is required to maintain a deposit
account with Bank of America, N.A. (the “Deposit Account”) until the Loan is
either forgiven in full or the Loan is fully paid by Borrower. Borrower
acknowledges and agrees that the proceeds of the Loan shall be deposited by Bank
into the Deposit Account. The Loan proceeds are to not be used by Borrower for
any illegal purpose and Borrower represents to the Bank that it will derive
material benefit, directly and indirectly, from the making of the Loan.

 

2.

DIRECT DEBIT. If the Loan is not forgiven and a Loan Balance remains, Borrower
agrees that on the due date of any amount due as set forth in the Repayment
Letter, Bank will debit the amount due from the Deposit Account established by
Borrower in connection with this Loan. Should there be insufficient funds in the
Deposit Account to pay all such sums when due, the full amount of such
deficiency be shall be immediately due and payable by Borrower.

 

3.

INTEREST RATE: Bank shall charge interest on the unpaid principal balance of the
Loan at the interest rate set forth above under “Interest Rate” from the date
the Loan was funded until the Loan is paid in full.

 

1

--------------------------------------------------------------------------------

 

 

4.

REPRESENTATIONS, WARRANTIES AND COVENANTS. (1) Borrower represents and warrants
to Bank, and covenants and agrees with Bank, that: (i) Borrower has read the
statements included in the Application, including the Statements Required by Law
and Executive Orders, and Borrower understands them. (ii) Borrower was and
remains eligible to receive a loan under the rules in effect at the time
Borrower submitted to Bank its Paycheck Protection Program Application Form (the
“Application”) that have been issued by the SBA implementing the Paycheck
Protection Program under Division A, Title I of the CARES Act (the “Paycheck
Protection Program Rule”). (iii) Borrower (a) is an independent contractor,
eligible self-employed individual, or sole proprietor or (b) employs no more
than the greater of 500 employees or, if applicable, the size standard in number
of employees established by the SBA in 13 C.F.R. 121.201 for Borrower’s
industry. (iv) Borrower will comply whenever applicable, with the civil rights
and other limitations in the Application. (v) All proceeds of the Loan will be
used only for business-related purposes as specified in the Application and
consistent with the Paycheck Protection Program Rule. (vi) To the extent
feasible, Borrower will purchase only American-made equipment and products.
(vii) Borrower is not engaged in any activity that is illegal under federal,
state or local law. (viii) Borrower certifies that any loan received by Borrower
under Section 7(b)(2) of the Small Business Act between January 31, 2020 and
April 3, 2020 that will remain outstanding after funding of this Loan was for a
purpose other than paying payroll costs and other allowable uses loans under the
Paycheck Protection Program Rule. (ix) Borrower was in operation on February 15,
2020 and had employees for whom Borrower paid salaries and payroll taxes or paid
independent contractors (as reported on Form(s) 1099-MISC). (x) The current
economic uncertainty makes the request for the Loan necessary to support the
ongoing operations of Borrower. (xi) All proceeds of the Loan will be used to
retain workers and maintain payroll or make mortgage interest payments, lease
payments, and utility payments, as specified under the Paycheck Protection
Program Rule and Borrower acknowledges that if the funds are knowingly used for
unauthorized purposes, the federal government may hold Borrower and/or
Borrower’s authorized representative legally liable, such as for charges of
fraud. (xii) Borrower has provided Bank true, correct and complete information
demonstrating that Borrower had employees for whom Borrower paid salaries and
payroll taxes on or around February 15, 2020. (xiii) Borrower has provided to
Bank all documentation available to Borrower on a reasonable basis verifying the
dollar amounts of average monthly payroll costs for the calendar year 2019,
which documentation shall include, as applicable, copies of payroll processor
records, payroll tax filings and/or Form 1099-MISC. (xiv) Borrower will promptly
provide to Bank (a) any additional documentation that Bank requests in order to
verify payroll costs and (b) documentation verifying the number of full-time
equivalent employees on payroll as well as the dollar amounts of payroll costs,
covered mortgage interest payments, covered rent payments, and covered utilities
for the eight week period following the Loan. (xv) Borrower acknowledges that
(a) loan forgiveness will be provided by the SBA for the sum of documented
payroll costs, covered mortgage interest payments, covered rent payments, and
covered utilities, and not more than 25% of the Forgivable Amount may be for
non-payroll costs (xvi) During the period beginning on February 15, 2020 and
ending on December 31, 2020, Borrower has not and will not receive any other
loan under the Paycheck Protection Program. (xvii) Borrower certifies that the
information provided in the Application and the information that Borrower
provided in all supporting documents and forms is true and accurate in all
material respects. Borrower acknowledges that knowingly making a false statement
to obtain a guaranteed loan from SBA is punishable under the law, including
under 18 USC 1001 and 3571 by imprisonment of not more than five years and/or a
fine of up to $250,000; under 15 USC 645 by imprisonment of not more than two
years and/or a fine of not more than $5,000; and, if submitted to a Federally
insured institution, under 18 USC 1014 by imprisonment of not more than thirty
years and/or a fine of not more than $1,000,000. (xviii) Borrower understands,
acknowledges and agrees that Bank can share any tax information received from
Borrower or any Owner with SBA's authorized representatives, including
authorized representatives of the SBA Office of Inspector General, for the
purpose of compliance with SBA Loan Program Requirements and all SBA reviews.
(xix) Neither Borrower nor any Owner, is presently suspended, debarred, proposed
for debarment, declared ineligible, voluntarily excluded from participation in
this transaction by any Federal department or agency, or presently involved in
any bankruptcy. (xx) Neither Borrower, nor any Owner, nor any business owned or
controlled by any of them, ever obtained a direct or guaranteed loan from SBA or
any other Federal agency that is currently delinquent or has defaulted in the
last 7 years and caused a loss to the government. (xxi) Neither Borrower, nor
any Owner, is an owner of any other business or has common management with any
other business, except as disclosed to the Bank in connection with the
Borrower’s Application. (xxii) Borrower did not receive an SBA Economic Injury
Disaster Loan between January 31, 2020 and April 3, 2020, except as disclosed to
the Bank in connection with the Borrower’s Application. (xxiii) Neither Borrower
(if an individual), nor any individual owning 20% or more of the equity of
Borrower (each, an “Owner”), is subject to an indictment, criminal information,
arraignment, or other means by which formal criminal charges are brought in any
jurisdiction, or presently incarcerated, on probation or parole. (xxiv) Neither
Borrower (if an individual), nor any Owner, has within the last 5 years been
convicted; pleaded guilty; pleaded nolo contendere; been placed on pretrial
diversion; or been placed on any form of parole or probation (including
probation before judgment) for any felony. (xxv) The United States is the
principal place of residence for all employees of Borrower included in
Borrower’s payroll calculation included in the Application. (xxvi) The Borrower
correctly indicated on its Application whether it is a franchise that is listed
in the SBA’s franchise directory. (xxvii) If Borrower is claiming an exemption
from all SBA affiliation rules applicable to Paycheck Protection Program loan
eligibility under the religious exemption to the affiliation rules, Borrower has
made a reasonable, good faith determination that it qualifies for such religious
exemption under 13 C.F.R. 121.103(b)(10), which provides that “[t]he
relationship of a faith- based organization to another organization is not
considered an affiliation with the other organization…if the relationship is
based on a religious teaching or belief or otherwise constitutes a part of the
exercise of religion.” (2) At all times during the term the of the Loan,
Borrower represents and warrants to the Bank, that (i) if Borrower is anything
other than a natural person, it is duly formed and existing under the laws of
the state or other jurisdiction where organized; (ii) this Note, and any
instrument or agreement required under this Note, are within Borrower's powers,
have been duly authorized, and do not conflict with any of its organizational
papers; (iii) the information included in the Beneficial Ownership Certification
most recently provided to the Bank, if applicable, is true and correct in all
respects; and (iv) in each state in which Borrower does business, it is properly
licensed, in good standing, and, where required, in compliance with fictitious
name (e.g. trade name or d/b/a) statutes. IF THE FUNDING DATE IS AFTER THE DATE
OF THIS NOTE, BORROWER AGREES THAT BORROWER SHALL BE DEEMED TO HAVE REPEATED AND
REISSUED, IMMEDIATELY PRIOR TO THE FUNDING ON THE FUNDING DATE, THE
REPRESENTATIONS, WARRANTIES, COVENANTS AND AGREEMENTS SET FORTH ABOVE IN THIS
PARAGRAPH

 

5.

EVENTS OF DEFAULT: If the Loan is not forgiven and a Loan Balance remains, then
from the date the Repayment Letter is sent to Borrower until the Loan Balance is
fully paid, the occurrence and continuation of any of the following events shall
constitute a default hereunder: (i) insolvency, bankruptcy, dissolution,
issuance of an attachment or garnishment against Borrower; (ii) failure to make
any payment when due under the Loan or any or all other loans made by Bank to
Borrower, and such failure continues for ten (10) days after it first became
due; (iii) failure to provide current financial information promptly upon
request by Bank; (iv) the making of any false or materially misleading statement
on any application or any financial statement for the Loan or for any or all
other loans made by Bank to Borrower; (v) Bank in good faith believes the
prospect of payment under the Loan or any or all other loans made by Bank to
Borrower is impaired; (vi) Borrower under or in connection with the Loan or any
or all other loans made by Bank to Borrower fails to timely and properly
observe, keep or perform any term, covenant, agreement, or condition therein;
(vii) default shall be made with respect to any other indebtedness for borrowed
money of Borrower, if the default is a failure to pay at maturity or if the
effect of such default is to accelerate the maturity of such indebtedness for
borrowed money or to permit the holder or obligee thereof or other party thereto
to cause any such indebtedness for borrowed money to become due prior to its
stated maturity; (viii) the Bank in its sole discretion determines in good faith
that an event has occurred that materially and adversely affects Borrower; (ix)
any change shall occur in the ownership of the Borrower; (x) permanent cessation
of Borrower’s business operations; (xi) Borrower, if an individual, dies, or
becomes disabled, and such disability prevents the Borrower from continuing to
operate its business; (xii) Bank receives notification or is otherwise made
aware that Borrower, or any affiliate of Borrower, is listed as or appears on
any lists of known or suspected terrorists or terrorist organizations provided
to Bank by the U.S. government under the USA Patriot Act of 2001; and (xiii)
Borrower fails to maintain the Deposit Account with the Bank.

 

2

--------------------------------------------------------------------------------

 

 

6.

REMEDIES: If the Loan is not forgiven and a Loan Balance remains, then from the
date the Repayment Letter is sent to Borrower, upon the occurrence of a default,
all or any portion of the entire amount owing on the Loan, and any and all other
loans made by Bank to Borrower, shall, at Bank’s option, become immediately due
and payable without demand or notice. Upon a default, Bank may exercise any
other right or remedy available to it at law or in equity. All persons included
in the term “Borrower” are jointly and severally liable for repayment,
regardless of to whom any advance of credit was made. Borrower shall pay any
costs Bank may incur including without limitation reasonable attorney’s fees and
court costs should the Loan and/or any and all other loans made by Bank to
Borrower be referred to an attorney for collection to the extent permitted under
applicable state law. EACH PERSON INCLUDED IN THE TERM BORROWER WAIVES ALL
SURETYSHIP AND OTHER SIMILAR DEFENSES TO THE FULL EXTENT PERMITTED BY APPLICABLE
LAW.

 

7.

CREDIT INVESTIGATION: If the Loan is not forgiven and a Loan Balance remains,
then from the date the Repayment Letter is sent to Borrower until the Loan
Balance is fully paid, Borrower authorizes Bank and any of its affiliates at any
time to make whatever credit investigation Bank deems is proper to evaluate
Borrower’s credit, financial standing and employment and Borrower authorizes
Bank to exchange Borrower’s credit experience with credit bureaus and other
creditors Bank reasonably believes are doing business with Borrower. Borrower
also agrees to furnish Bank with any financial statements Bank may request at
any time and in such detail as Bank may require.

 

8.

NOTICES: Borrower’s request for Loan forgiveness, and the documentation that
must accompany that request, shall be submitted to Bank by transmitting the
communication to the electronic address, website, or other electronic
transmission portal provided by Bank to Borrower.

 

  Otherwise, all notices required under this Note shall be personally delivered
or sent by first class mail, postage prepaid, or by overnight courier, to the
addresses on the signature page of this Note, or sent by facsimile to the fax
number(s) listed on the signature page, or to such other addresses as the Bank
and the Borrower may specify from time to time in writing (any such notice a
“Written Notice”). Written Notices shall be effective (i) if mailed, upon the
earlier of receipt or five (5) days after deposit in the U.S. mail, first class,
postage prepaid, (ii) if telecopied, when transmitted, or (iii) if
hand-delivered, by courier or otherwise (including telegram, lettergram or
mailgram), when delivered. In lieu of a Written Notice, notices and/or
communications from the Bank to the Borrower may, to the extent permitted by
law, be delivered electronically (i) by transmitting the communication to the
electronic address provided by the Borrower or to such other electronic address
as the Borrower may specify from time to time in writing, or (ii) by posting the
communication on a website and sending the Borrower a notice to the Borrower’s
postal address or electronic address telling the Borrower that the communication
has been posted, its location, and providing instructions on how to view it (any
such notice, an “Electronic Notice”). Electronic Notices shall be effective when
presented to the Borrower, or is sent to the Borrower’s electronic address or is
posted to the Bank’s website. To retain a copy for your records, please download
and print or save a copy to your device.

 

9.

CHOICE OF LAW; JURISDICTION; VENUE. (1) At all times that Bank is the holder of
this Note, except to the extent that any law of the United States may apply,
this Note shall be governed and interpreted according to the internal laws of
the state of Borrower’s principal place of business (the “Governing Law State”),
without regard to any choice of law, rules or principles to the contrary.
However, the charging and calculating of interest on the obligations under this
Note shall be governed by, construed and enforced in accordance with the laws of
the state of North Carolina and applicable federal law. Nothing in this
paragraph shall be construed to limit or otherwise affect any rights or remedies
of Bank under federal law. Borrower and Bank agree and consent to be subject to
the personal jurisdiction of any state or federal court located in the Governing
Law State so that trial shall only be conducted by a court in that state. (2)
Notwithstanding the foregoing, when SBA is the holder, this Note will be
interpreted and enforced under federal law, including SBA regulations. Lender or
SBA may use state or local procedures for filing papers, recording documents,
giving notice, foreclosing liens, and other purposes. By using such procedures,
SBA does not waive any federal immunity from state or local control, penalty,
tax, or liability. As to this Note, Borrower may not claim or assert against SBA
any local or state law to deny any obligation, defeat any claim of SBA, or
preempt federal law.

 

10.

MISCELLANEOUS. The Loan may be sold or assigned by Bank without notice to
Borrower. Borrower may not assign the Loan or its rights hereunder to anyone
without Bank’s prior written consent. If any provision of this Note is contrary
to applicable law or is found unenforceable, such provision shall be severed
from this Note without invalidating the other provisions thereof. Bank may delay
enforcing any of its rights under this Note without losing them, and no failure
or delay on the part of Bank in exercising any right, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, power or privilege hereunder preclude any other or future
exercise thereof or the exercise of any other right, power or privilege. Bank,
by its acceptance hereof, and the making of the Loan and Borrower understand and
agree that this Note constitutes the complete understanding between them. This
Note shall be binding upon Borrower, and its successors and assigns, and inure
to the benefit of Bank and its successors and assigns.

 

11.

BORROWING AUTHORIZED. The signer for Borrower represents, covenants and warrants
to Bank that he or she is certified to borrow for the Borrower and is signing
this Note as the duly authorized sole proprietor, owner, sole shareholder,
officer, member, managing member, partner, trustee, principal, agent or
representative of Borrower, and further acknowledges and confirms to Bank that
by said signature he or she has read and understands all of the terms and
provisions contained in this Note and agrees and consents to be bound by them.
This Note and any instrument or agreement required herein, are within the
Borrower's powers, have been duly authorized, and do not conflict with any of
its organizational papers. The individuals signing this Agreement on behalf of
each Borrower are authorized to sign such documents on behalf of such entities.
For purposes of this Note only, the Bank may rely upon and accept the authority
of only one signer on behalf of the Borrower, and for this Note, this resolution
supersedes and replaces any prior and existing contrary resolution provided by
Borrower to Bank.

 

3

--------------------------------------------------------------------------------

 

 

12.

ELECTRONIC COMMUNICATIONS AND SIGNATURES. This Note and any document, amendment,
approval, consent, information, notice, certificate, request, statement,
disclosure or authorization related to this Note (each a “Communication”),
including Communications required to be in writing, may, if agreed by the Bank,
be in the form of an Electronic Record and may be executed using Electronic
Signatures, including, without limitation, facsimile and/or .pdf. The Borrower
agrees that any Electronic Signature (including, without limitation, facsimile
or .pdf) on or associated with any Communication shall be valid and binding on
the Borrower to the same extent as a manual, original signature, and that any
Communication entered into by Electronic Signature, will constitute the legal,
valid and binding obligation of the Borrower enforceable against the Borrower in
accordance with the terms thereof to the same extent as if a manually executed
original signature was delivered to the Bank. Any Communication may be executed
in as many counterparts as necessary or convenient, including both paper and
electronic counterparts, but all such counterparts are one and the same
Communication. For the avoidance of doubt, the authorization under this
paragraph may include, without limitation, use or acceptance by the Bank of a
manually signed paper Communication which has been converted into electronic
form (such as scanned into PDF format), or an electronically signed
Communication converted into another format, for transmission, delivery and/or
retention. The Bank may, at its option, create one or more copies of any
Communication in the form of an imaged Electronic Record (“Electronic Copy”),
which shall be deemed created in the ordinary course of the Bank’s business, and
destroy the original paper document. All Communications in the form of an
Electronic Record, including an Electronic Copy, shall be considered an original
for all purposes, and shall have the same legal effect, validity and
enforceability as a paper record. Notwithstanding anything contained herein to
the contrary, the Bank is under no obligation to accept an Electronic Signature
in any form or in any format unless expressly agreed to by the Bank pursuant to
procedures approved by it; provided, further, without limiting the foregoing,
(a) to the extent the Bank has agreed to accept such Electronic Signature, the
Bank shall be entitled to rely on any such Electronic Signature without further
verification and (b) upon the request of the Bank any Electronic Signature shall
be promptly followed by a manually executed, original counterpart. For purposes
hereof, “Electronic Record” and “Electronic Signature” shall have the meanings
assigned to them, respectively, by 15 USC §7006, as it may be amended from time
to time.

 

13.

CONVERSION TO PAPER ORIGINAL. At the Bank’s discretion the authoritative
electronic copy of this Note ("Authoritative Copy") may be converted to paper
and marked as the original by the Bank (the "Paper Original"). Unless and until
the Bank creates a Paper Original, the Authoritative Copy of this Agreement: (1)
shall at all times reside in a document management system designated by the Bank
for the storage of authoritative copies of electronic records, and (2) is held
in the ordinary course of business. In the event the Authoritative Copy is
converted to a Paper Original, the parties hereto acknowledge and agree that:
(1) the electronic signing of this Agreement also constitutes issuance and
delivery of the Paper Original, (2) the electronic signature(s) associated with
this Agreement, when affixed to the Paper Original, constitutes legally valid
and binding signatures on the Paper Original, and (3) the Borrower’s obligations
will be evidenced by the Paper Original after such conversion.

 

14.

BORROWER ATTESTATION. Borrower attests and certifies to Bank that it has not
provided false or misleading information or statements to the Bank in its
application for the Loan, and that the certifications, representations,
warranties, and covenants made to the Bank in this Note and elsewhere relating
to the Loan are true, accurate, and correct. Borrower further attests and
certifies to Bank that it is has read, understands, and acknowledges that the
Loan is being made under the CARES Act, and any use of the proceeds of the Loan
other than as permitted by the CARES Act, or any false or misleading information
or statements provided to the Bank in its application for the Loan or in this
Note may subject the Borrower to criminal and civil liability under applicable
state and federal laws and regulations, including but not limited to, the False
Claims Act, 31 U.S.C. Section 3729, et. seq. Borrower further acknowledges and
understands that this Note is not valid and effective until and unless
Borrower’s application for the Loan is approved and Bank’s receiving
confirmation from the SBA that Bank may proceed with the Loan.

      IN WITNESS WHEREOF, I, the authorized representative of the Borrower,
hereto have caused this Promissory Note to be duly executed as of the date set
forth below.

 

 

 

  BORROWER: CUI Global Inc           /s/ Daniel N. Ford     Signature of
Authorized Representative of Borrower                 Daniel Ford     Print Name
          Authorized Representative     Title           STREET ADDRESS: 20050 SW
112th Ave     CITY/STATE/ZIP CODE: Tualatin, OR, 97062-6894  

 

                     

 

4